EXHIBIT 10.78


Littelfuse, Inc.
Summary of Non-Employee Director Compensation


For the 2019 fiscal year, non-employee directors received an annual retainer of
$75,000, paid in quarterly installments, plus reimbursement of reasonable
expenses relating to attendance at meetings. Our directors are also reimbursed
for the costs associated with attending one continuing education program every
three years. No fees are paid to directors who are employee directors.
Additional annual retainers are paid to our Board leadership, as shown below:
Board Leadership Role
Annual Retainer
Lead Director
$20,000
Board Chairman
$50,000
Audit Committee Chairperson
$20,000
Compensation Committee Chairperson
$15,000
Nominating and Governance Committee Chairperson
$10,000
Technology Committee Chairperson
$10,000

 
In addition to cash compensation, each non-employee director received an annual
equity grant under the Amended and Restated Littelfuse, Inc. Long-Term Incentive
Plan valued at approximately $140,000. The equity grant is comprised of (1)
one-third stock options that vest equally on the first three annual
anniversaries of the grant date, have an exercise price equal to the fair market
value of our common stock on the date of grant, and expire seven years from the
grant date, and (2) two-thirds restricted stock units that are granted upon the
non-employee director’s election or reelection to the Board at the Company’s
annual meeting and that vest equally on the first three annual anniversaries of
the grant date.


1